Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 7/26/2022 has been entered.   Claims 1-2, 7-10, 14-16 and 20 are pending.
 Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks, the Applicant argues that Davies does not disclose “generating a visualization in which the first space is depicted as associated with the first group of devices, comprising at least the first access device, the first camera device, and the first intrusion device.”
In response, the Examiner respectfully disagrees and submits that Davies at least discloses a security system that monitors multiple consecutive private security areas to confirm human activity and engage sensory alerts.  Each private security area is monitored by a private security system and contains one or more detection devices for monitoring and detecting activity occurring within the boundaries of the private security area wherein the detection devices are  security cameras, lights, motion sensors, door sensors or access devices (see Davies, FIG. 1-2, ¶ [0040]).   Davies discloses that when the detection devices detect an intruder device within the private security area that comprises the protected access area such as door sensors, building, etc. and surveillant cameras, a shared supervisory server determines the existence of a detection zone and instructs the identified CCTV cameras in the detection zone and/or surrounding areas to best observe the triggered detection zone wherein the CCTV cameras output live camera views and saves video history for later views (Davies, ¶ [0053]).  Davies discloses when the private security area detects intrusion, a designated security authority can be presented with a satellite map or an overview of the area covered by the curtain of security to allow the security authority to plot the intruder’s path through the curtained area (Davies, ¶ [0119]).  Davies further discloses that graphical descriptions and/or photos are sent to a user’s personal mobile device which may be accessible directly or via a personal mobile device application interface on the users’ mobile device.   As such, Davies at least discloses a video history of an area, an overview map, and/or graphical description of the area that include the cameras, the intruder device, and the area is including the access devices such as door sensors as depicted in the figures 2 & 6.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2017/0243472 hereinafter Davies).
Regarding claim 1, Davies discloses a computer-implemented method comprising: 
assigning each access device of a plurality of access devices to at least one respective space of a plurality of spaces, wherein the assigning each access device comprises assigning a first access device to a first space of the plurality of spaces, based on the first access device controlling access to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. determining the detection devices to be installed at one or more private security area); 
grouping together, into a first group of devices, one or more access devices in the plurality of access devices that are assigned to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. the detection devices are installed to form multiple detection zones within a private security area); 
generating a boundary of the first space based at least in part on access data generated by the first group of devices, wherein the access data describes access to the first space by way of the one or more access devices in the first group of devices (FIG. 1 & 7a-b, ¶ [0039]-[0041], [0070]-[0071]; i.e. expanding a private security area’s security curtain beyond its private security area boundary based on human detection from one detection device to determine group members to send them notifications, alert, etc.);
assigning each camera device of a plurality of camera devices to at least one respective space of the plurality of spaces, wherein the assigning each camera device comprises assigning a first camera device to the first space, based at least in part on a proximity of the first camera device to the first space (¶ [0040]-[0041]; i.e. security cameras monitor the same area from different horizontally and/or vertically space separated perspectives);
assigning each intrusion device of a plurality of intrusion devices to at least one respective space of the plurality of spaces, wherein the assigning each intrusion device comprises assigning a first intrusion device to the first space, based at least in part on a proximity of the first intrusion device to the first space (¶ [0040]-[0041]; i.e. security cameras, motion sensors, door sensors, etc. monitor the same area from different horizontally and/or vertically space separated perspectives);
grouping together, into the first group of devices, one or more camera devices in the plurality of camera devices that are assigned to the first space and one or more intrusion devices in the plurality of intrusion devices that are assigned to the first space (¶ [0040]-[0041]);
generating a visualization in which the first space is depicted as associated with the first group of devices, comprising at least the first access device, the first camera device, and the first intrusion device (FIG. 1-2 & 6, ¶ [0053]; [0119]).
Regarding claim 2, Davies discloses the computer-implemented method of claim 1, further comprising detecting a relationship between the first space and a second space separated from the first space by the first access device, based at least in part on the access data (¶ [0070]-[0071]).
Regarding claim 7, Davies discloses the computer-implemented method of claim 1, further comprising: detecting an anomaly related to at least one device in the first group of devices (¶ [0055], [0119]); and issuing an alert in the visualization, wherein the alert is associated with the first space, based on the first group of devices being associated with the first space (FIG. 1-2 & 6, ¶ [0053], [0055]).
Regarding claim 8, Davies discloses the computer-implemented method of claim 1, further comprising: detecting a presence of a first user in the first space; and determining that the presence of the first user in the first space is an anomaly, based at least in part on a history of access to the first space by the first user (¶ [0053]-[0055], [0113]-[0114]; i.e. detecting a human movement, and determining that multiple detections have occurred and determining an intruder has been detected).
Regarding claim 9, Davies discloses the computer-implemented method of claim 8, wherein the detecting the presence of the first user in the first space comprises analyzing two or more of the access data generated by the first group of devices, camera data generated by the first group of devices, and intrusion data generated by the first group of devices (¶ [0040], [0053]-[0055]).


Regarding claim 10, Davies discloses a system comprising: 
a memory having computer-readable instructions (FIG. 1, ¶ [0040]); and 
one or more processors (FIG. 1, ¶ [0040]) for executing the computer-readable instructions, the computer-readable instructions comprising: 
assigning each access device of a plurality of access devices to at least one respective space of a plurality of spaces, wherein the assigning each access device comprises assigning a first access device to a first space of the plurality of spaces, based on the first access device controlling access to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. determining the detection devices to be installed at one or more private security area); 
grouping together, into a first group of devices, one or more access devices in the plurality of access devices that are assigned to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. the detection devices are installed to form multiple detection zones within a private security area); 
generating a boundary of the first space based at least in part on access data generated by the first group of devices, wherein the access data describes access to the first space by way of the one or more access devices in the first group of devices (FIG. 1 & 7a-b, ¶ [0039]-[0041], [0070]-[0071]; i.e. expanding a private security area’s security curtain beyond its private security area boundary based on human detection from one detection device to determine group members to send them notifications, alert, etc.)
assigning each camera device of a plurality of camera devices to at least one respective space of the plurality of spaces, wherein the assigning each camera device comprises assigning a first camera device to the first space, based at least in part on a proximity of the first camera device to the first space (¶ [0040]-[0041]; i.e. security cameras monitor the same area from different horizontally and/or vertically space separated perspectives);
assigning each intrusion device of a plurality of intrusion devices to at least one respective space of the plurality of spaces, wherein the assigning each intrusion device comprises assigning a first intrusion device to the first space, based at least in part on a proximity of the first intrusion device to the first space (¶ [0040]-[0041]; i.e. security cameras, motion sensors, door sensors, etc. monitor the same area from different horizontally and/or vertically space separated perspectives);
grouping together, into the first group of devices, one or more camera devices in the plurality of camera devices that are assigned to the first space and one or more intrusion devices in the plurality of intrusion devices that are assigned to the first space (¶ [0040]-[0041]);
generating a visualization in which the first space is depicted as associated with the first group of devices, comprising at least the first access device, the first camera device, and the first intrusion device (FIG. 1-2 & 6, ¶ [0053]; [0119]).
Regarding claim 14, see claim 7 above for the same reasons of rejections.
Regarding claim 15, Davies discloses a computer-program product for space determination, the computer-program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
assigning each access device of a plurality of access devices to at least one respective space of a plurality of spaces, wherein the assigning each access device comprises assigning a first access device to a first space of the plurality of spaces, based on the first access device controlling access to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. determining the detection devices to be installed at one or more private security area); 
grouping together, into a first group of devices, one or more access devices in the plurality of access devices that are assigned to the first space (FIG. 1 & 7a-b, ¶ [0040]-[0041]; i.e. the detection devices are installed to form multiple detection zones within a private security area); 
generating a boundary of the first space based at least in part on access data generated by the first group of devices, wherein the access data describes access to the first space by way of the one or more access devices in the first group of devices (FIG. 1 & 7a-b, ¶ [0039]-[0041], [0070]-[0071]; i.e. expanding a private security area’s security curtain beyond its private security area boundary based on human detection from one detection device to determine group members to send them notifications, alert, etc.;
assigning each camera device of a plurality of camera devices to at least one respective space of the plurality of spaces, wherein the assigning each camera device comprises assigning a first camera device to the first space, based at least in part on a proximity of the first camera device to the first space (¶ [0040]-[0041]; i.e. security cameras monitor the same area from different horizontally and/or vertically space separated perspectives);
assigning each intrusion device of a plurality of intrusion devices to at least one respective space of the plurality of spaces, wherein the assigning each intrusion device comprises assigning a first intrusion device to the first space, based at least in part on a proximity of the first intrusion device to the first space (¶ [0040]-[0041]; i.e. security cameras, motion sensors, door sensors, etc. monitor the same area from different horizontally and/or vertically space separated perspectives);
grouping together, into the first group of devices, one or more camera devices in the plurality of camera devices that are assigned to the first space and one or more intrusion devices in the plurality of intrusion devices that are assigned to the first space (¶ [0040]-[0041]);
generating a visualization in which the first space is depicted as associated with the first group of devices, comprising at least the first access device, the first camera device, and the first intrusion device (FIG. 1-2 & 6, ¶ [0053]; [0119]).
Regarding claim 16, see claim 2 above for the same reasons of rejections.
Regarding claim 20, see claim 7 above for the same reasons of rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435